                   Appendix A




Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 1 of 67
          Peter Arcidiacono
                    Demonstratives



    STUDENTS FOR FAIR ADMISSIONS, INC.
                    v.
    UNIVERSITY OF NORTH CAROLINA, et al.

    IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
       CASE NO. 1:14-CV-00954-LCB-JLW




Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 2 of 67   0
                                                   Applicant Datasets (2016-2021)
                                                   In-State Applicants                   Out-of-State Applicants              In-State + Out-of-State
   Initial Observations                                   65,123                                  135,289                           200,412

                                                    In-State Removed                      Out-of-State Removed                  IS + OS Removed
   Withdrawal, Incomplete                            2,840 (4.4%)                              7,772 (5.7%)                          10,612
   Any Rating Zero                                     315 (0.5%)                               382 (0.3%)                             697
   Any Special                                       4,590 (7.0%)                              4,273 (3.2%)                          8,863
   Foreign                                             153 (0.2%)                           17,230 (12.7%)                           17,383
   Total Removed                                    7,898 (12.1%)                           29,657 (21.9%)                           37,555


   Total Remaining                                       57,225                                  105,632                           162,857


  NOTE: Percentages denote the number of observations cut as a percentage of the initial number of observations.


117.1 (Report of Peter Arcidiacono, Table A.2.1 and Table A.2.2)                                                                                        1
                                                      Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 3 of 67
                                                                                                       =

                                            Out-of-State Acceptance Rate                               =

                                                   In-State Acceptance Rate                            =



117.1 (Report of Peter Arcidiacono, Table 2.1)                                                                           2
                                                 Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 4 of 67
                                                 Admission Rates by Race and Residency


                                                                                            Asian               African
                                                                          White            American            American   Hispanic

                  In-State Admission Rate                              50.86%              53.56%              30.53%     40.96%

                  Out-of-State Admission Rate                          10.91%              16.60%              16.74%     20.18%




117.1 (Report of Peter Arcidiacono, Table 2.1)                                                                                       3
                                                  Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 5 of 67
               Application Summary Statistics by Race: In-State Applicants (2016-2021)
                                                             White                    Asian American                 African American                  Hispanic
                                                    Reject    Admit       All        Reject    Admit      All        Reject   Admit    All    Reject    Admit      All

    Female                                          56.93     60.67     58.83        55.83     56.97     56.44       65.91    70.09   67.19   62.25     61.22     61.83
    First-generation college                        18.25     13.21     15.69        30.03     20.04     24.68       41.68    33.57   39.20   51.06     40.48     46.73
    Legacy                                          17.42     21.84     19.67        4.62      5.77      5.24         6.35    9.27    7.24    4.53       4.90     4.68
    Waiver                                           6.92      5.06      5.97        16.26     12.19     14.08       45.86    37.99   43.46   36.01     28.91     33.10
    SAT math (z-score)                               -0.69     0.06      -0.31       -0.46     0.47      0.04        -1.57    -0.73   -1.31   -1.17      -0.37    -0.84
    SAT verbal (z-score)                             -0.55     0.25      -0.14       -0.74     0.27      -0.20       -1.42    -0.51   -1.14   -1.03      -0.16    -0.68
    High school class percentile (0-100)            79.10     93.58     86.34        74.86     92.78     83.94       74.20    91.56   79.26   74.87     91.81     81.57
    GPA (z-score)                                    -0.09     0.90      0.41        -0.14     1.03      0.49        -0.67    0.59    -0.28   -0.39      0.74     0.07
    Program Rating (1-10)                            5.35      7.52      6.45        6.35      8.56      7.53         4.94    7.30    5.66    5.34       7.42     6.19
    Performance Rating (1-10)                        5.62      8.37      7.02        4.96      8.03      6.60         4.55    7.40    5.42    4.93       7.77     6.09
    Extracurricular Rating (1-10)                    5.42      6.07      5.75        5.09      6.02      5.59         4.90    5.69    5.15    5.00       5.71     5.29
    Essay Rating > 5                                 0.05      0.15      0.10        0.05      0.19      0.13         0.03    0.13    0.06    0.04       0.14     0.08
    Personal Quality Rating > 5                      0.11      0.24      0.18        0.11      0.27      0.20         0.14    0.32    0.20    0.17       0.32     0.23
    N                                               18229     18865     37094        2794      3223      6017        5401     2374    7775    2119       1470     3589
   NOTE: Essay and Personal Quality are given across the set (1, 3, 5, 7, 10) though five is by far the most common score.

117.1 (Report of Peter Arcidiacono, Table 2.3)                                                                                                                            4
                                                 Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 6 of 67
          Application Summary Statistics by Race: Out-of-State Applicants (2016-2021)
                                                             White                    Asian American                 African American                  Hispanic
                                                    Reject    Admit       All        Reject    Admit      All        Reject   Admit    All    Reject    Admit      All

    Female                                          61.18     55.26     60.53        55.73     54.74     55.56       66.00    66.79   66.13   59.26     60.35     59.48
    First-generation college                         8.97      7.22      8.78        13.37     8.90      12.63       29.75    19.00   27.95   23.97     14.94     22.14
    Legacy                                           2.63     17.82      4.29        0.80      3.00      1.16         1.78    3.80    2.12    1.25       4.34     1.87
    Waiver                                           3.70      2.63      3.58        9.92      6.63      9.37        36.39    25.67   34.60   18.54     12.63     17.35
    SAT math (z-score)                               -0.01     0.80      0.08        0.48      1.20      0.60        -1.16    -0.08   -0.98   -0.43      0.40     -0.27
    SAT verbal (z-score)                             0.15      1.02      0.24        0.22      1.17      0.38        -0.91    0.24    -0.72   -0.25      0.64     -0.07
    High school class percentile (0-100)            87.49     96.75     88.44        86.78     97.14     88.53       77.18    94.01   79.88   83.34     95.34     85.57
    GPA (z-score)                                    -0.16     0.29      -0.11       -0.16     0.34      -0.07       -0.70    0.07    -0.57   -0.21      0.37     -0.09
    Program Rating (1-10)                            6.16      8.40      6.40        7.26      9.10      7.57         5.08    7.65    5.51    6.26       8.42     6.70
    Performance Rating (1-10)                        7.32      9.08      7.51        6.85      9.06      7.22         5.29    8.01    5.75    6.35       8.58     6.80
    Extracurricular Rating (1-10)                    5.87      6.83      5.98        5.81      7.02      6.01         5.24    6.29    5.41    5.57       6.50     5.76
    Essay Rating > 5                                 0.11      0.44      0.15        0.14      0.50      0.20         0.08    0.30    0.12    0.10       0.35     0.15
    Personal Quality Rating > 5                      0.16      0.53      0.20        0.17      0.56      0.24         0.19    0.51    0.24    0.20       0.50     0.27
    N                                               56790      6954     63744       13554      2698     16252        7980     1605    9585    7202       1821     9023
   NOTE: Essay and Personal Quality are given across the set (1, 3, 5, 7, 10) though five is by far the most common score.

117.1 (Report of Peter Arcidiacono, Table 2.3)                                                                                                                            5
                                                 Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 7 of 67
                  Academic Index




                                                               * z-score

Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 8 of 67      6
                   In-State & Out-of-State Admit Rates: Full Sample vs. Decile Sample

                                                                               Asian                          African
        In-State                                  White                       American                       American          Hispanic

           Full Sample                         50.86%                         53.56%                         30.53%            40.96%

           Decile Sample                       50.66%                         52.87%                         30.25%            40.93%

                                                                               Asian                          African
        Out-of-State                              White                       American                       American          Hispanic

           Full Sample                         10.91%                         16.60%                         16.74%            20.18%

           Decile Sample                       10.56%                         16.16%                         16.67%            19.64%




117.1 (Report of Peter Arcidiacono, Table 2.3, Table 2.4, Table 3.3, Table 3.4)                                                           7
                                                       Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 9 of 67
            In-State Applicants: Share Above Median Rating by Academic Index Decile

                            Academic                                                                                      Personal
                             Decile              Program          Performance           Activities           Essay        Qualities
                                 10               88.70%             84.40%              40.40%             22.20%        28.70%
                                  9               74.60%             70.50%              32.10%             15.50%        22.50%
                                  8               65.20%             61.50%              26.70%             12.90%        21.00%
                                  7               57.90%             51.30%              24.50%             10.60%        19.70%
                                  6               50.10%             40.80%              22.10%              9.30%        17.90%
                                  5               43.20%             31.80%              20.40%              8.90%        17.70%
                                  4               36.30%             21.70%              18.30%              6.50%        15.80%
                                  3               31.30%             14.10%              15.60%              5.20%        14.50%
                                  2               22.60%              7.70%              12.60%              3.70%        13.10%
                                  1               15.00%              1.80%               8.40%              2.00%        11.00%




117.1 (Report of Peter Arcidiacono, Table 3.5)                                                                                        8
                                                 Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 10 of 67
       Out-of-State Applicants: Share Above Median Rating by Academic Index Decile

                            Academic                                                                                      Personal
                             Decile              Program          Performance           Activities           Essay        Qualities
                                 10               85.90%             82.10%              47.20%             29.70%        35.30%
                                  9               79.00%             74.80%              41.80%             24.10%        30.20%
                                  8               72.00%             68.60%              38.20%             20.20%        26.90%
                                  7               64.80%             62.90%              34.30%             18.00%        23.40%
                                  6               56.40%             54.40%              31.40%             14.90%        20.60%
                                  5               48.20%             47.50%              28.00%             13.00%        18.30%
                                  4               40.70%             38.40%              25.60%             10.30%        16.60%
                                  3               34.00%             26.60%              21.10%              8.40%        14.70%
                                  2               25.60%             15.50%              18.10%              6.80%        13.10%
                                  1               15.30%              3.90%              12.50%              3.40%        11.30%




117.1 (Report of Peter Arcidiacono, Table 3.5)                                                                                        9
                                                 Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 11 of 67
                                         In-State Applicants in Each Academic Index Decile

                                        Academic                                    Asian              African
                                         Decile                  White             American           American            Hispanic
                                                 10               3820                1139                67                   128
                                                 9                4180                739                 138                  171
                                                 8                4153                625                 205                  248
                                                 7                4101                588                 304                  238
                                                 6                3972                498                 452                  325
                                                 5                3880                457                 563                  363
                                                 4                3663                473                 723                  406
                                                 3                3310                433                1053                  476
                                                 2                2762                420                1553                  518
                                                 1                1848                376                2462                  582




117.1 (Report of Peter Arcidiacono, Table 3.1)                                                                                       10
                                                      Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 12 of 67
                                                                                              Asian           African
         Percentage of In-State                                                 White        American        American     Hispanic
         Applicants in Each                                        100


         Academic Index Decile                                      90


                                                                    80


                                                                    70


                                                                    60


                                                                    50

                                                            10
                                                             9      40

                                                             8
                                                             7      30
                                                             6
                                                             5      20
                                                             4
                                                             3
                                                                    10
                                                             2
                                                             1
                                                                     0



117.1 (Report of Peter Arcidiacono, Table 3.1)                                                                                       11
                                                 Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 13 of 67
                  In-State Admission Rates by Academic Index Decile and Race/Ethnicity

                            Academic                                 Asian              African
                             Decile                White            American           American            Hispanic
                                 10               98.85%             98.16%              97.01%             98.44%
                                  9               94.07%             88.36%              97.10%             96.49%
                                  8               84.08%             74.40%              94.63%             87.50%
                                  7               69.40%             56.97%              88.49%             81.09%
                                  6               47.31%             44.38%              80.09%             67.69%
                                  5               29.56%             28.67%              71.23%             53.72%
                                  4               17.83%             16.91%              49.24%             38.42%
                                  3                7.76%              6.24%              28.77%             22.48%
                                  2                3.08%              1.90%              10.69%              5.21%
                                  1                0.70%              0.27%               1.02%              1.37%




117.1 (Report of Peter Arcidiacono, Table 3.3)                                                                            12
                                                 Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 14 of 67
                                   Out-of-State Applicants in Each Academic Index Decile

                                        Academic                                    Asian              African
                                         Decile                  White             American           American            Hispanic
                                                 10               4216                1900                123                  568
                                                 9                4610                1551                136                  540
                                                 8                4727                1386                197                  562
                                                 7                4883                1199                265                  537
                                                 6                4926                1140                308                  581
                                                 5                4860                1012                409                  645
                                                 4                4737                964                 603                  657
                                                 3                4618                816                 808                  693
                                                 2                4195                721                1296                  787
                                                 1                3033                493                2674                  840




117.1 (Report of Peter Arcidiacono, Table 3.2)                                                                                       13
                                                      Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 15 of 67
                                                                                              Asian           African
         Percentage of Out-of-State                                             White        American        American     Hispanic
         Applicants in Each                                        100


         Academic Index Decile                                      90


                                                                    80


                                                                    70


                                                                    60


                                                                    50

                                                            10
                                                             9      40

                                                             8
                                                             7      30
                                                             6
                                                             5      20
                                                             4
                                                             3
                                                                    10
                                                             2
                                                             1
                                                                     0



117.1 (Report of Peter Arcidiacono, Table 3.2)                                                                                       14
                                                 Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 16 of 67
            Out-of-State Admission Rates by Academic Index Decile and Race/Ethnicity

                            Academic                                 Asian              African
                             Decile                White            American           American            Hispanic
                                 10               41.58%             52.89%              73.17%             61.44%
                                  9               26.51%             27.66%              69.12%             42.41%
                                  8               15.87%             15.51%              57.87%             33.63%
                                  7                9.24%              6.51%              57.74%             30.35%
                                  6                5.34%              4.56%              46.10%             22.20%
                                  5                2.90%              1.38%              39.61%             15.97%
                                  4                1.52%              1.04%              29.85%              9.28%
                                  3                0.89%              0.25%              14.36%              3.61%
                                  2                0.52%              0.28%               5.71%              1.27%
                                  1                0.49%              0.00%               0.45%              0.12%




117.1 (Report of Peter Arcidiacono, Table 3.4)                                                                            15
                                                 Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 17 of 67
                                                    Number and Share of In-State Admits
                                                 Under Admission from Top Academic Deciles



                                                              White              Asian American           African American        Hispanic
                                                        Admit        Share      Admits        Share       Admit        Share   Admit    Share

           Actual                                      18080        72.9%        3039        12.3%        2275         9.2%    1414     5.7%


           Admission from Top Deciles                  19255        77.6%        3467        14.0%        1055         4.3%    1031     4.2%




117.1 (Report of Peter Arcidiacono, Table 3.6)                                                                                                  16
                                                   Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 18 of 67
                                                  Number and Share of Out-of-State Admits
                                                 Under Admission from Top Academic Deciles



                                                              White              Asian American           African American        Hispanic
                                                        Admit        Share      Admits        Share       Admit        Share   Admit    Share

           Actual                                       4730        52.9%        1807        20.2%        1137        12.7%    1259    14.1%


           Admission from Top Deciles                   5650        63.2%        2382        26.7%         165         1.9%    736      8.2%




117.1 (Report of Peter Arcidiacono, Table 3.7)                                                                                                  17
                                                   Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 19 of 67
                 Applicant
                     Data




                                        INTER-
                                       ACTIONS
                       DEMOGRAPHICS
                                                 YEAR
LOGIT                  /DESCRIPTIVES


MODEL                                  ACADEMIC
                   RATINGS             VARIABLES




               %                                  %
              Probability                Probability
             of Admission                of Rejection

Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 20 of 67   18
  Applicant
      Data




    LOGIT MODEL ≈
                                       a*Prog + b*Perf + c*Activ + d*Essay … + R*Race
     UNC PROCESS




 %                      %
 Probability     Probability
of Admission     of Rejection

               Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 21 of 67   19
                                        Gratz: University of Michigan Points System
      VARIABLE                                                                                      POINTS

      Academic Achievement:            GPA
                                     + Standardized Test Score                                      Up to 110
                                     + Academic Quality of Applicant’s High School                                              SCORE     ADMISSIONS
                                     + Strength or Weakness of Applicant’s Curriculum
                                                                                                                                RANGE      DECISION
      MI Residency                                                                                      10
                                                                                                                            100-150           Admit
      Personal Achievement                                                                               5
                                                                                                                                95-99    Admit or Postpone
      Outstanding Essay                                                                                1-3
                                                                                                                                90-94    Postpone or Admit
      Leadership + Service                                                                             1-5
                                                                                                                                75-89    Delay or Postpone
      Legacy                                                                                           1-4
                                                                                                                                74 and
                                                                                                                                          Delay or Reject
      Under-Represented Minority*                                                                       20                      Below
      Attendance at a socioeconomic or predominantly minority high school*                              20
      Recruited Athlete*                                                                                20
      Provost’s Discretion*                                                                             20

      *Applicants can only receive 20
       points for one of these categories



Gratz v. Bollinger, 539 U.S. 244, 255 (2003); id. at 277-78 (O’Connor, J., concurring).                                                                      20
                                                       Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 22 of 67
                                 Controls Used for Opening Report Models of UNC Admissions
             CONTROLS                                                       MODEL 1   MODEL 2    MODEL 3    MODEL 4        MODEL 5   MODEL 6   MODEL 7
             Race/ethnicity                                                    ⚫          ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             Female                                                            ⚫          ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             Early or regular decision                                         ⚫          ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             Alum                                                              ⚫          ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             First generation                                                  ⚫          ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             Fee waiver                                                        ⚫          ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             Missing fee waiver                                                ⚫          ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             Year indicators                                                   ⚫          ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             SAT math                                                                     ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             SAT verbal                                                                   ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             Missing SAT times race/ethnicity                                             ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             GPA                                                                          ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             Missing GPA times race/ethnicity                                             ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             Percentile                                                                   ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             Percentile times non-standard rank type                                      ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             Missing percentile times year                                                ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             Race/ethnicity                                                               ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             Non-standard rank type                                                       ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             Non-standard rank type times race/ethnicity                                  ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             Indicators for different ways of imputing SAT                                ⚫          ⚫          ⚫            ⚫         ⚫         ⚫
             UNC program score                                                                       ⚫          ⚫            ⚫         ⚫         ⚫
             UNC performance score                                                                   ⚫          ⚫            ⚫         ⚫         ⚫
             UNC activity score                                                                      ⚫          ⚫            ⚫         ⚫         ⚫
             UNC essay score                                                                         ⚫          ⚫            ⚫         ⚫         ⚫
             UNC personal quality score                                                              ⚫          ⚫            ⚫         ⚫         ⚫
             Intended college major                                                                             ⚫            ⚫         ⚫         ⚫
             Female interacted with race/ethnicity                                                              ⚫            ⚫         ⚫         ⚫
             First-generation interacted with race/ethnicity                                                    ⚫            ⚫         ⚫         ⚫
             High schools w/ min. number of applications and admits                                                          ⚫         ⚫         ⚫
             High school fixed effects                                                                                                 ⚫         ⚫
             Census tract data w/ min. number of applications and admits*                                                                        ⚫
             * In-State Models Only
117.1 (Report of Peter Arcidiacono, Figure 4.1)                                                                                                          21
                                                  Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 23 of 67
                                   Interactions
Variable                                                                          Coefficient

African American                                                                      A
FGC                                                                                   F
African American and FGC                                                              X


FGC African American [vs. FGC White]                                     = A              + X

FGC African American [vs. Not FGC African American] =                                  F + X


FGC African American [vs. Not FGC White]                                 = A + F + X


             Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 24 of 67             22
                                     Controls Used for Updated Models of UNC Admissions
                     CONTROLS                                                       MODEL 1   MODEL 2   MODEL 3   MODEL 4   MODEL 5   MODEL 6   MODEL 7
                     Race/ethnicity                                                   ⚫         ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     Female                                                           ⚫         ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     Early or regular decision                                        ⚫         ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     Alum                                                             ⚫         ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     First generation                                                 ⚫         ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     Fee waiver                                                       ⚫         ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     Missing fee waiver                                               ⚫         ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     Year indicators                                                  ⚫         ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     Faculty child                                                    ⚫         ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     SAT math                                                                   ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     SAT verbal                                                                 ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     Missing SAT times race/ethnicity                                           ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     GPA                                                                        ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     Missing GPA times race/ethnicity                                           ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     Percentile                                                                 ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     Percentile times non-standard rank type                                    ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     Missing percentile times year                                              ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     Race/ethnicity                                                             ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     Non-standard rank type                                                     ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     Non-standard rank type times race/ethnicity                                ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     Indicators for different ways of imputing SAT                              ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     Rank within applicants from same high school                               ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     Rank within applicants from same high school missing                       ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     Met minimum admission requirements                                         ⚫         ⚫         ⚫         ⚫         ⚫         ⚫
                     UNC program score                                                                    ⚫         ⚫         ⚫         ⚫         ⚫
                     UNC performance score                                                                ⚫         ⚫         ⚫         ⚫         ⚫
                     UNC activity score                                                                   ⚫         ⚫         ⚫         ⚫         ⚫
                     UNC essay score                                                                      ⚫         ⚫         ⚫         ⚫         ⚫
                     UNC personal quality score                                                           ⚫         ⚫         ⚫         ⚫         ⚫
                     Intended college major                                                                         ⚫         ⚫         ⚫         ⚫
                     Female interacted with race/ethnicity                                                          ⚫         ⚫         ⚫         ⚫
                     First-generation interacted with race/ethnicity                                                ⚫         ⚫         ⚫         ⚫
                     High schools w/ min. number of applications and admits                                                   ⚫         ⚫         ⚫
                     High school fixed effects                                                                                          ⚫         ⚫
                     Census tract data w/ min. number of applications and admits*                                                                 ⚫
                     * In-State Models Only

117.1 (Report of Peter Arcidiacono, Figure 4.1; Rebuttal Report of Peter Arcidiacono, pp. 20-21)                                                          23
                                                     Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 25 of 67
                                                                                      Variable            Spec1        Spec2     Spec3     Spec4
                                                                           African American                -0.589       1.851     2.863     3.542
       Logit Estimates of In-State                                         Hispanic
                                                                                                           (0.029)
                                                                                                           -0.131
                                                                                                                       (0.057)
                                                                                                                        1.240
                                                                                                                                 (0.073)
                                                                                                                                  1.771
                                                                                                                                           (0.119)
                                                                                                                                            1.993
       Admissions, 2016-2021                                               Asian American
                                                                                                           (0.038)
                                                                                                            0.235
                                                                                                                       (0.070)
                                                                                                                       -0.133
                                                                                                                                  (0.09)
                                                                                                                                 -0.011
                                                                                                                                            (0.15)
                                                                                                                                            0.148
                                                                                                           (0.029)     (0.057)    (0.07)    (0.10)
                                                                           Female                           0.104       0.198     0.035     0.112
                                                                                                           (0.018)     (0.031)    (0.04)    (0.05)
                                                                           FGC                             -0.304       0.647     0.926     1.168
                                                                                                           (0.024)      (0.04)    (0.05)    (0.06)
                                                                           Alum                             0.193       0.380     0.447     0.467
                                                                                                           (0.025)      (0.04)    (0.05)    (0.05)
                                                                           FEMALE * RACE
                                                                           African American                                                -0.469
                                                                                                                                            (0.12)
                                                                           Hispanic                                                        -0.166
                                                                                                                                            (0.15)
                                                                           Asian American                                                  -0.247
                                                                                                                                            (0.12)
                                                                           FGC * RACE
                                                                           African American                                                -1.027
                                                                                                                                            (0.12)
                                                                           Hispanic                                                        -0.392
                                                                                                                                            (0.16)
                                                                           Asian American                                                  -0.148
                                                                                                                                            (0.14)

                                                                           Academic Variables                            X         X         X
                                                                           Ratings Variables                                       X         X
                                                                           Heterogeneity Variables                                           X

                                                                           N                              57,225      57,225     57,225    57,225

                                                                           Pseudo R-squared                0.0564       0.588     0.725     0.727


117.2 (Rebuttal Report of Peter Arcidiacono, Table A.4.1.R)                                                                                          24
                                                     Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 26 of 67
                                                                                      Variable            Spec1        Spec2      Spec3      Spec4
                                                                           African American                 0.866       4.766      5.934      6.162
       Logit Estimates of Out-of-State                                     Hispanic
                                                                                                           (0.033)
                                                                                                             0.98
                                                                                                                       (0.077)
                                                                                                                        2.484
                                                                                                                                  (0.095)
                                                                                                                                   3.054
                                                                                                                                             (0.125)
                                                                                                                                              3.000
       Admissions, 2016-2021                                               Asian American
                                                                                                           (0.031)
                                                                                                            0.781
                                                                                                                       (0.071)
                                                                                                                        0.196
                                                                                                                                  (0.083)
                                                                                                                                    0.09
                                                                                                                                             (0.104)
                                                                                                                                              0.077
                                                                                                           (0.026)     (0.055)    (0.065)    (0.079)
                                                                           Female                          -0.157       0.333      0.032     -0.075
                                                                                                           (0.019)     (0.025)    (0.030)    (0.040)
                                                                           FGC                             -0.172       0.912      1.367      1.889
                                                                                                           (0.033)     (0.044)    (0.052)    (0.075)
                                                                           Alum                             1.866       3.412      4.741      4.769
                                                                                                           (0.037)     (0.055)    (0.071)    (0.072)
                                                                           FEMALE * RACE
                                                                           African American                                                   0.081
                                                                                                                                             (0.107)
                                                                           Hispanic                                                           0.357
                                                                                                                                             (0.094)
                                                                           Asian American                                                     0.107
                                                                                                                                             (0.075)
                                                                           FGC * RACE
                                                                           African American                                                  -1.343
                                                                                                                                             (0.136)
                                                                           Hispanic                                                          -0.986
                                                                                                                                             (0.136)
                                                                           Asian American                                                    -0.554
                                                                                                                                             (0.130)

                                                                           Academic Variables                            X          X          X
                                                                           Ratings Variables                                        X          X
                                                                           Heterogeneity Variables                                             X

                                                                           N                             105,623     105,623     105,137    105,116

                                                                           Pseudo R-squared                0.0727        0.42      0.586      0.588


117.2 (Rebuttal Report of Peter Arcidiacono, Table A.4.2.R)                                                                                            25
                                                     Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 27 of 67
                         Accuracy of My Preferred Model for In-State Admissions



                                                                         Accuracy                  Accuracy                     Overall
                                                                        for Admits                for Rejects                  Accuracy

                         Preferred Model                                  91.8%                     92.5%                      92.1%


                         Model with No Controls                           48.1%                     52.2%                      50.2%




117.2 (Rebuttal Report of Peter Arcidiacono, Table 3.1)                                                                                   26
                                                      Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 28 of 67
             Distribution of Predicted Admit Probabilities for In-State Applicants

                                                                                 In-State
                                    3




                                    2
                       Density




                                    1




                                    0
                                         0                .2                .4               .6                .8             1


117.2 (Rebuttal Report of Peter Arcidiacono, Figure 1)                                                                            27
                                                     Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 29 of 67
                            Distribution of Predicted Admit Probabilities Conditional on
                                 Being Rejected or Admitted for In-State Applicants
                                                                                 In-State
                                          20                                                                                      15
                        Rejects Density




                                                                                                                                       Admits Density
                                          15
                                                                                                                                  10

                                          10


                                                                                                                                  5
                                           5



                                           0                                                                                      0
                                               0          .2                .4               .6                .8             1


117.2 (Rebuttal Report of Peter Arcidiacono, Figure 2)                                                                                                  28
                                                     Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 30 of 67
                    Accuracy of My Preferred Model for Out-of-State Admissions



                                                                         Accuracy                  Accuracy                     Overall
                                                                        for Admits                for Rejects                  Accuracy

                         Preferred Model                                  75.4%                     96.1%                      93.3%


                         Model with No Controls                           13.9%                     86.5%                      76.7%




117.2 (Rebuttal Report of Peter Arcidiacono, Table 3.2)                                                                                   29
                                                      Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 31 of 67
                            Distribution of Predicted Admit Probabilities Conditional on
                              Being Rejected or Admitted for Out-of-State Applicants
                                                                           Out-of-State
                                          80                                                                                      2.5



                                          60                                                                                      2
                        Rejects Density




                                                                                                                                        Admits Density
                                                                                                                                  1.5
                                          40


                                                                                                                                  1
                                          20


                                                                                                                                  .5
                                           0
                                               0          .2                .4               .6                .8             1


117.2 (Rebuttal Report of Peter Arcidiacono, Figure 3)                                                                                                   30
                                                     Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 32 of 67
Quantifying the Effect of UNC’s Racial Preferences


    Transformational Analysis


    Average Marginal Effect


    Admitted URMs Analysis


    Capacity Constraints Analysis




       Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 33 of 67   31
             Transformational Analysis Methodology

• Consider someone with characteristics that would given them
  a 25% chance of being admitted.
• The admissions index according to the implicit formula, A,
  is given by:
                              exp(𝐴)
                                                     = 0.25
                                     1+exp(𝐴)
• In this case, A =-1.098
• We add to this the racial bump given by the coefficients of the model.
• For example, for an in-state white male who is not FGC, we can just add
  the African American coefficient: 3.542
• So if this applicant was treated as African American, his new admit
  probability would be:
                                 exp(−1.098+3.542)
                                                                        =0.92
                                      1+exp(−1.098+3.542)

             Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 34 of 67   32
                                            Transformational Analysis:
                                Changing the Race of an Individual In-State Applicant

                                                   Original                   Admission probability if                  Admission probability
                                                Admit Probability          treated as African American                  if treated as Hispanic

               White, Male, not FGC                     10%                             79.33%                                 44.92%
                                                        25%                             92.01%                                 70.98%
            White, Female, not FGC                      10%                             70.59%                                 40.86%
                                                        25%                             87.80%                                 67.45%
                    White, Male, FGC                    10%                             57.88%                                 35.52%
                                                        25%                             80.48%                                 62.30%
                  White, Female FGC                     10%                             46.21%                                 31.81%
                                                        25%                             72.05%                                 58.33%




117.2 (Rebuttal Report of Peter Arcidiacono, Table 4.1.R (Model 4))                                                                              33
                                                      Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 35 of 67
                                         Transformational Analysis:
                           Changing the Race of an Individual Out-of-State Applicant

                                                   Original                   Admission probability if                  Admission probability
                                                Admit Probability          treated as African American                  if treated as Hispanic

               White, Male, not FGC                     10%                             98.14%                                 69.05%
                                                        25%                             99.37%                                 87.00%
            White, Female, not FGC                      10%                             98.28%                                 76.13%
                                                        25%                             99.42%                                 90.54%
                    White, Male, FGC                    10%                             93.23%                                 45.43%
                                                        25%                             97.64%                                 71.41%
                  White, Female FGC                     10%                             93.72%                                 54.34%
                                                        25%                             97.81%                                 78.12%




117.2 (Rebuttal Report of Peter Arcidiacono, Table 4.2.R (Model 4))                                                                              34
                                                      Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 36 of 67
Quantifying the Effect of UNC’s Racial Preferences



 Transformational Analysis
                                                                    ✔
 Average Marginal Effect


 Admitted URMs Analysis


 Capacity Constraints Analysis




     Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 37 of 67   35
                        Average Marginal Effect

                                                                                     Probability
a*Prog + b*Perf + c*Activ + d*Essay … + R*Race →                                    of Admission
                                                                                      with Race



                                                                                     Probability
a*Prog + b*Perf + c*Activ + d*Essay … + R*Race →                                    of Admission
                                                                                    without Race




      Probability        _       Probability
                                of Admission
                                                         _          Marginal
     of Admission                                                Effect of Race
       with Race                without Race



           Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 38 of 67                  36
                                                             Average Marginal Effect

                                                                                     Average Admission Probability
                                                                       With Racial                  Without Racial             Marginal Effect
              In-State                                                 Preferences                   Preferences                  of Race

                 African American                                        30.5%                           17.8%                    12.7%
                 Hispanic                                                41.0%                           31.2%                     9.7%



              Out-of-State
                 African American                                        17.1%                            1.5%                    15.6%
                 Hispanic                                                20.3%                            6.0%                    14.2%




117.2 (Rebuttal Report of Peter Arcidiacono, Table 3.3 (Updated Model 4))                                                                        37
                                                      Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 39 of 67
                Marginal Effect of Race/Ethnicity on Probability of Admission (In-State)

                                                                                                            Hispanic

                                                African                     Marginal               +9.7%               41.0%
                                               American                       Effect:             (23.8% of
                                                                                               Hispanic Admits)

                                                          30.5%
               Marginal              +12.7%
                 Effect:         (41.7% of African
                                 American Admits)                                                     31.2%

                                          17.8%




                                          No Racial     With Racial                                  No Racial       With Racial
                                         Preferences    Preferences                                 Preference       Preferences
                   Arcidiacono Model 4                    (Actual)                                                     (Actual)



117.2 (Rebuttal Report of Peter Arcidiacono, Table 3.3 (Updated Model 4))                                                          38
                                                      Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 40 of 67
           Marginal Effect of Race/Ethnicity on Probability of Admission (Out-of-State)


                                                                                                            Hispanic
                                              African
                                             American                                                                  20.3%

                                                          17.1%
                                                                            Marginal
                                                                                                  +14.2%
                                                                                                  (70.2% of
                                                                              Effect:          Hispanic Admits)
               Marginal             +15.6%
                 Effect:        (91.1% of African
                                American Admits)

                                                                                                      6.0%

                                         1.5%
                                      No Racial         With Racial                                  No Racial       With Racial
                                     Preferences        Preferences                                 Preference       Preferences
                                                          (Actual)                                                     (Actual)



117.2 (Rebuttal Report of Peter Arcidiacono, Table 3.3 (Updated Model 4))                                                          39
                                                      Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 41 of 67
                                                  Racial Preferences by FGC Status

                                                                                     Average Admission Probability
                                                                       With Racial                  Without Racial             Marginal Effect
              In-State                                                 Preferences                   Preferences                  of Race

                 African American non-FGC                                 33.4%                          18.4%                    14.9%
                 African American FGC                                     26.1%                          16.9%                     9.3%
                 Hispanic non-FGC                                         45.8%                          34.7%                    11.0%
                 Hispanic FGC                                             35.5%                          27.2%                     8.3%

              Out-of-State
                 African American non-FGC                                 19.1%                           1.6%                    17.5%
                 African American FGC                                     11.9%                           1.4%                    10.5%
                 Hispanic non-FGC                                         22.1%                           6.2%                    15.9%
                 Hispanic FGC                                             13.7%                           5.5%                     8.2%


117.2 (Rebuttal Report of Peter Arcidiacono, Table 3.4)                                                                                          40
                                                      Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 42 of 67
Quantifying the Effect of UNC’s Racial Preferences



 Transformational Analysis
                                                                    ✔
 Average Marginal Effect
                                                                    ✔
 Admitted URMs Analysis


 Capacity Constraints Analysis




     Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 43 of 67   41
   Determining the Effect of Racial Preferences for Admitted URMs


• Goal is to determine the probability that a URM who was admitted
  with UNC’s racial preferences in place would still have been admitted
  if they instead had been treated as a white applicant.

• We can find this probability using Bayes’ Rule:

                                 Pr(𝐴𝑑𝑚𝑖𝑡 𝑁𝑜𝑃𝑟𝑒𝑓, 𝐴𝑑𝑚𝑖𝑡 𝑃𝑟𝑒𝑓)
    Pr 𝐴𝑑𝑚𝑖𝑡 𝑁𝑜𝑃𝑟𝑒𝑓 𝐴𝑑𝑚𝑖𝑡 𝑃𝑟𝑒𝑓 =
                                       Pr(𝐴𝑑𝑚𝑖𝑡 𝑃𝑟𝑒𝑓)

                                                   Pr(𝐴𝑑𝑚𝑖𝑡 𝑁𝑜𝑃𝑟𝑒𝑓)
                                                 =
                                                    Pr(𝐴𝑑𝑚𝑖𝑡 𝑃𝑟𝑒𝑓)




                Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 44 of 67   42
                 Effect of Racial Preferences on Admitted Under-Represented Minorities


                                                                                                    In-State                        Out-of-State
                                                                                           African                               African
                                                                                          American          Hispanic            American   Hispanic

           Average admit probability for previous admits                                   57.8%            75.8%                8.7%      29.2%


           Share with greater than 50% drop                                                42.7%            21.9%               94.6%      78.4%




117.3 (Reply Report of Peter Arcidiacono, Table 3.1)                                                                                                  43
                                                       Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 45 of 67
Quantifying the Effect of UNC’s Racial Preferences



 Transformational Analysis
                                                                    ✔
 Average Marginal Effect
                                                                    ✔
 Admitted URMs Analysis
                                                                    ✔
 Capacity Constraints Analysis




     Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 46 of 67   44
                    Capacity Constraint Methodology


• UNC has a limited capacity of available spaces for admitted students.

• Without racial preferences, URM admission probabilities decrease,
  which means fewer of those spaces are filled.

• Accordingly, each applicant’s probability of admission must be
  adjusted upwards in order to reach the same number of admitted
  applicants as in the data.

• This is accomplished by increasing each applicant’s admission index
  by the same amount until the average probability of admission
  matches that in the data.



               Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 47 of 67   45
                                                                Capacity Constraints

                                             Change in Number of In-State Students by Race
                                                                                       Asian                   African
                                                                White                 American                American         Hispanic

                Number of Admits                               18,865                   3,223                    2,374         1,470

                No Racial Preference                           19,889                   3,370                    1,532         1,212

                Difference                                    +1,024                    +147                     -842           -258




117.2 (Rebuttal Report of Peter Arcidiacono, Table 4.4.R)                                                                                 46
                                                      Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 48 of 67
                                                                Capacity Constraints

                                         Change in Number of Out-of-State Students by Race
                                                                                       Asian                   African
                                                                White                 American                American         Hispanic

                Number of Admits                                6,954                   2,698                    1,605         1,821

                No Racial Preference                            8,878                   3,260                     208           738

                Difference                                    +1,924                    +562                   -1,397          -1,083




117.2 (Rebuttal Report of Peter Arcidiacono, Table 4.5.R)                                                                                 47
                                                      Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 49 of 67
                                                                Capacity Constraints

                                                       Change in Number Students Overall
                                                                                       Asian                   African
                                                                White                 American                American         Hispanic

                In-State                                      +1,024                    +147                     -842           -258

                Out-of-State                                  +1,924                    +562                   -1,397          -1,083

                TOTAL                                         +2,948                    +709                   -2,239          -1,341




117.2 (Rebuttal Report of Peter Arcidiacono, Table 4.4.R, Table 4.5R)                                                                     48
                                                      Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 50 of 67
Quantifying the Effect of UNC’s Racial Preferences



 Transformational Analysis
                                                                    ✔
 Average Marginal Effect
                                                                    ✔
 Admitted URMs Analysis
                                                                    ✔
 Capacity Constraints Analysis
                                                                    ✔

     Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 51 of 67   49
110 (UNC’s Expert Report of Caroline Hoxby, Exhibit1 Table 1)                                                                50
                                                    Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 52 of 67
    Professor McFadden on the Pseudo R Square Metric



“ Those unfamiliar with the ρ2 index should be forewarned
  that its values tend to be considerably lower than those of
  the R2 index and should not be judged by the standards for
  a ‘good fit’ in ordinary regression analysis. For example,
  values of 0.2 to 0.4 for ρ2 represent an excellent fit.”

                               – D. McFadden, “Quantitative Methods for Analysing
                                 Travel Behavior: Some Recent Developments,”
                                 (Chapter 13 in Behavioral Travel Modeling, D.A. Hensher
                                 and P.R. Stopher, editors, Croom Helm Ltd., 1979.)




          Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 53 of 67           51
                Hoxby Overfit Methodology


1. Uses only 3 of the 6 years of UNC applicant data.

2. Estimates the models on one year of data;
   tests out-of-sample accuracy on other two.

3. Uses mean squared error (MSE) to quantify
   in-sample and out-of-sample error.

4. Evaluates overfit by dividing out-of-sample MSE
   by in-sample MSE.




      Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 54 of 67   52
                                                           Model Error In and Out of Sample
                                                                                Model Error

                                                                       Under-fit                  Over-fit



                                                                                                                               In-Sample Error

                                                                                                                               Out-of-Sample Error




                              Minimum Out-
                              of-Sample Error




                                                              Model Complexity (Added Controls)
117.3 (Reply Report of Peter Arcidiacono, Figure 1)                                                                                                  53
                                                      Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 55 of 67
                       Professor Hoxby’s Overfit Measures for All of Her Additive Models
                                                         Increase in MSE,
                                 Hoxby                    Out-of-Sample
                                 Model                 Relative to In-Sample             In-Sample MSE               Out-of-Sample MSE

                                     1                         1.51%                          0.169                             0.171
                                     2                         3.58%                          0.167                             0.172
                                     3                         3.40%                          0.135                             0.139
                                     4                         3.40%                          0.135                             0.139
                                     5                         4.53%                          0.109                             0.114
                                     6                         4.92%                          0.106                             0.111
                                     7                         5.04%                          0.105                             0.110
                                     8                         5.50%                          0.105                             0.110
                                     9                         5.01%                          0.101                             0.106


117.3 (Reply Report of Peter Arcidiacono, Table 2.1)                                                                                     54
                                                       Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 56 of 67
               Average Mean-Squared Error of Arcidiacono Models and Hoxby Model 9


                                                          In-Sample    Out-of-Sample                               In-Sample    Out-of-Sample
             Arcidiacono              Model 2              0.092           0.102                   Model 2          0.072          0.084        Arcidiacono
                 In-State                                                                                                                       Out-of-State
                                      Model 3              0.056           0.074                   Model 3          0.046          0.063

                                      Model 4              0.055           0.074                   Model 4          0.045          0.063

                                      Model 5              0.056           0.075                   Model 5          0.061          0.077

                                      Model 6              0.035           0.088                   Model 6          0.037          0.104

                                      Model 7              0.028           0.093




                                                                                       In-Sample   Out-of-Sample

                                                         Hoxby        Model 9           0.101         0.106




117.3 (Reply Report of Peter Arcidiacono, Table 2.2)                                                                                                           55
                                                       Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 57 of 67
                   Out-of-Sample Accuracy for Arcidiacono Models and Hoxby Model 9

                                              Accuracy        Accuracy      Overall                           Accuracy     Accuracy      Overall
                                             for Admits      for Rejects   Accuracy                          for Admits   for Rejects   Accuracy
     Arcidiacono             Model 2           86.9%           87.9%        87.4%               Model 2       62.2%        94.1%        89.8%      Arcidiacono
         In-State                                                                                                                                  Out-of-State
                             Model 3           91.6%           92.2%        91.9%               Model 3       74.9%        96.0%        93.2%

                             Model 4           91.6%           92.2%        91.9%               Model 4       75.1%        96.0%        93.2%

                             Model 5           91.9%           91.9%        91.9%               Model 5       76.2%        95.3%        92.2%

                             Model 6           92.3%           92.4%        92.3%               Model 6       74.9%        93.6%        90.6%

                             Model 7           92.1%           91.8%        92.0%



                                                                               Accuracy     Accuracy      Overall
                                                                              for Admits   for Rejects   Accuracy

                                                   Hoxby          Model 9      71.6%        89.9%        85.1%




117.3 (Reply Report of Peter Arcidiacono, Table 2.3)                                                                                                              56
                                                       Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 58 of 67
                                   Including Special Recruiting Categories: Accuracy

                                                                        Pseudo R2                                Overall Accuracy
                                                                 In-State         Out-of-State                In-State         Out-of-State

                                             Model 3             0.715              0.584                     91.8%             93.3%
                      Model 3 including specials                 0.688              0.522                     91.8%             92.1%
                          … plus special Indicator               0.732              0.640                     92.4%             93.5%
                                             Model 2             0.565              0.416                     86.9%             89.7%
                      Model 2 including specials                 0.556              0.352                     87.3%             88.3%
                          … plus special Indicator               0.593              0.496                     87.8%             90.1%




117.3 (Reply Report of Peter Arcidiacono, Table 2.4, Table A.2)                                                                               57
                                                      Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 59 of 67
                                     Including Special Recruiting Categories: Coefficients

                                                                            Coefficient on                             Coefficient
                                                                          African American                            on Hispanic
                                                                        In-State       Out-of-State              In-State       Out-of-State

                                                       Model 3           2.85             5.85                   1.81              3.01
                          Model 3 including specials                     2.41             4.32                   1.53              2.30
                              … plus special Indicator                   2.82             5.66                   1.79              2.90
                                                       Model 2           1.84             4.68                   1.27              2.43
                          Model 2 including specials                     1.72             3.75                   1.17              1.95
                              … plus special Indicator                   1.83             4.54                   1.26              2.34




117.3 (Reply Report of Peter Arcidiacono, Table 2.4)                                                                                           58
                                                       Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 60 of 67
                Methods of Imputing Missing GPA



                                                Alternative Method 1:
                                            Assign Race-Specific Mean GPA
     Model
  Interact Race
with Missing GPA
                                               Alternative Method 2:
                                             Linear Regression to Impute
                                            Missing GPA (no race variables)




            Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 61 of 67   59
                                        Comparison of High School GPA and Performance
                                            Rating by Race and Missing GPA Status


                                                                                                In-State                              Out-of-State
                                           Grade Point Average                            Performance Rating                      Performance Rating
                                           In-State             Out-of-State          GPA Present         GPA Missing           GPA Present   GPA Missing

                       White                4.43                    4.15                  7.01               7.27                 7.47          7.59
                        Asian               4.47                    4.17                  6.56               7.54                 7.17          7.33
  African American                          4.08                    3.84                  5.42               5.59                 5.70          5.85
                  Hispanic                  4.26                    4.16                  6.10               6.03                 6.71          7.01




117.3 (Reply Report of Peter Arcidiacono, Table A.3)                                                                                                        60
                                                       Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 62 of 67
                                  Average Marginal Effects of Race Under Alternative
                                Imputation Procedures for Missing Performance Measures
                                                               Preferred                             Impute 1                          Impute 2
                                                       African American                       African American                  African American
                                                       In-State        Out-of-State           In-State       Out-of-State       In-State    Out-of-State
    Average Admission Probability
           with Racial Preferences                     30.5%             17.1%               30.5%             17.1%            30.5%         17.1%
    Average Admission Probability                      17.8%              1.5%               17.4%              1.7%            17.9%         2.0%
        without Racial Preferences

               Marginal Effect of Race                 12.7%             15.6%               13.2%             15.4%            12.6%         15.1%

                                                               Preferred                             Impute 1                          Impute 2
                                                              Hispanic                              Hispanic                          Hispanic
                                                       In-State        Out-of-State          In-State        Out-of-State       In-State    Out-of-State
    Average Admission Probability
           with Racial Preferences                     41.0%             20.3%               41.0%             20.3%            41.0%         20.3%
    Average Admission Probability                      31.2%              6.0%               31.4%              5.9%            31.9%         6.3%
        without Racial Preferences

              Marginal Effect of Race                   9.7%             14.2%                9.6%             14.3%            9.0%          13.9%

117.3 (Reply Report of Peter Arcidiacono, Table 2.5)                                                                                                       61
                                                       Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 63 of 67
             Average Marginal Effect of Race When Personal Quality Rating is Removed




                                                              African American                                   Hispanic
                                                              In-State          Out-of-State              In-State          Out-of-State
                         Average Admission
                      with Racial Preferences                 30.5%               17.0%                  41.0%                  20.2%
                            Probability without
                            Racial Preferences
                                                              17.6%                1.4%                  30.9%                  5.8%
                      Marginal Effect of Race                 12.9%               15.7%                  10.1%                  14.5%




117.3 (Reply Report of Peter Arcidiacono, Table A.1)                                                                                       62
                                                       Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 64 of 67
                       Average Marginal Effect of Racial Preferences: Hoxby Model 9



                                                                       Average Admission Probability

                                                                With Racial              Without Racial                Marginal
                                                                Preferences               Preferences               Effect Average

                       African American                            24.3%                      11.7%                     12.6%

                                       Hispanic                    27.9%                      16.6%                     11.2%




117.2 (Rebuttal Report of Peter Arcidiacono, Table 2.2)                                                                              63
                                                      Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 65 of 67
                             Effect of Racial Preferences on Admitted Under-Represented
                                        Minorities Under Hoxby Preferred Model



                                                                                   African American                               Hispanic
                                                                                    In-State       Out-of-State             In-State   Out-of-State

         Average Admit Probability for Previous Admits                             58.5%             32.4%                 73.9%        49.8%
                            Share with greater than 50% drop                       36.9%             84.9%                 12.7%        56.7%




117.3 (Reply Report of Peter Arcidiacono, Table 3.1)                                                                                                  64
                                                       Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 66 of 67
                        Preferences African-American Applicants Received in Admissions
                           Translated into SAT & GPA (as compared to white non-FGC)


                                                                               In-State                            Out-of-State

                                                                     SAT Points        GPA Points           SAT Points          GPA Points

                                                        Male            224                3.56                 386               6.12
                   Not FGC
                                                  Female                191                3.03                 369               5.85
                                                        Male            249                3.94                 414               6.56
                           FGC
                                                  Female                216                3.42                 397               6.29
                                          *Class of 2019




117.3 (Reply Report of Peter Arcidiacono, Table 3.3)                                                                                         65
                                                       Case 1:14-cv-00954-LCB-JLW Document 247-1 Filed 02/05/21 Page 67 of 67
